IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERT LUNDBERG,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-249

JULIE L. JONES, Secretary, Florida
Department of Corrections,

     Respondent.
___________________________/

Opinion filed November 2, 2015.

Petition for Writ of Certiorari – original jurisdiction.

Robert Lundberg, pro se, Petitioner.

Kenneth S. Steely, General Counsel, Florida Department of Corrections, Tallahassee;
Pamela Jo Bondi, Attorney General, Sean W. Gellis, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.